Case 1:18-cv-12070-DJC Document 20-1 Filed 02/14/19 Page 1 of 5




                               1
Case 1:18-cv-12070-DJC Document 20-1 Filed 02/14/19 Page 2 of 5




                               2
Case 1:18-cv-12070-DJC Document 20-1 Filed 02/14/19 Page 3 of 5




                               3
Case 1:18-cv-12070-DJC Document 20-1 Filed 02/14/19 Page 4 of 5




                               4
Case 1:18-cv-12070-DJC Document 20-1 Filed 02/14/19 Page 5 of 5




                               5
